                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANTZCEAU HYPPOLITE,                        :
         Plaintiff,                          :
                                             :
       v.                                    :      Case No. 5:19-cv-02965-JDW
                                             :
LONG ISLAND UNIVERSITY,                      :
          Defendant.                         :

                                            ORDER

       AND NOW, this 23rd day of July, 2019, upon consideration of Plaintiff Frantzceau

Hyppolite’s Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint (ECF

No. 2) it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915;

       2.      The Complaint is DEEMED filed;

       3.      The Complaint is DISMISSED without prejudice for failure to state a claim,

       pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s Memorandum;

       4.      Hyppolite is given thirty (30) days to file an amended complaint. Any amended

complaint must identify all defendants in the caption of the amended complaint and shall state

the basis for Mr. Hyppolite’s claims against each defendant. Defendants who are not named in

the caption will not be treated as defendants in this case. When drafting his amended complaint,

Mr. Hyppolite should be mindful of the Court’s reasons for dismissing his claims as explained in

the Court’s Memorandum. Upon the filing of an amended complaint, the Clerk shall not make

service until so ordered by the Court;

       5.        The Clerk of Court shall send Mr. Hyppolite a blank copy of the Court’s form

general complaint to be used by a pro se plaintiff bearing the above civil action number; and
       6.         If Mr. Hyppolite fails to comply with this Order, his case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:


                                               /s/ Joshua D. Wolson
                                               JOSHUA D. WOLSON, J.




                                                 2
